Citation Nr: 1110556	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for claimed right knee disorder to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for claimed hip disorder to include as secondary to service-connected left knee disability.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1963.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from May and October 2005 rating decisions of the RO.

The Board remanded the case to the RO in July 2008 and November 2009 for additional development of the record.

The issue of service connection for the claimed hip disability as secondary to a service-connected left knee disability is addressed in the REMAND portion of this document and is being to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected torn medical meniscus of the left knee is shown to be manifested by arthritis and complaints of pain, stiffness and intermittent swelling, with flexion ranging from 105 degrees to full flexion and full extension with mild to moderate functional impairment and 5 to 10 degrees of additional limitation of motion on repetitive use; findings of subluxation, instability, locking, ankylosis, dislocation or additional limitation of motion due to weakness, lack of endurance, or incoordination are not demonstrated.    

2.  The currently demonstrated right knee osteoarthritis is shown as likely as not to have been caused by the service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for the service-connected torn medical meniscus of the left knee on the basis of recurrent subluxation and lateral instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5257, 5260, 5261 (2010). 

2.  The criteria for the assignment of a separate evaluation of 10 percent for the service-connected torn medical meniscus of the left knee on the basis of arthritis and limitation of motion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5257, 5260, 5261 (2010). 

3.  By extending the benefit of the doubt to the Veteran, the right knee disability manifested by osteoarthritis is proximately due to or the result of the service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in November 2004 and March 2005, prior to the initial adjudication of the claims, and in November 2006, August 2008, November 2009, and February 2010.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating and entitlement to service connection including on a secondary basis, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2006, August 2008, and November 2009 letters provided this notice.  

The claims were readjudicated in the July 2009 and December 2010 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 1998 to December 2009 have been associated with the claims folder.  The private treatment records identified by the Veteran have been obtained and associated with the claims folder.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in April 2005 and November 2008 in order to fully evaluate the severity of the service-connected left knee disability.  

In September 2005, the VA obtained a medical opinion as to whether the claimed right knee disability was caused by the service-connected left knee disability.  A VA examination to obtain a medical opinion as to whether the right knee disability is related to active service was not obtained in this case.  However, such additional action is not indicated.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the claimed right knee disability, there is no evidence of symptoms in service or soon after service or an identified association between the Veteran's current complaints or symptoms and this service.  The Board finds that there is sufficient competent medical evidence on file for the Board to make a decision on the claim.

Accordingly, a remand for the purpose of obtaining a medical opinion regarding whether the Veteran's claimed right knee disability is etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to an Increased Rating in excess of 20 percent for torn medical meniscus of the left knee.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Where a veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

Service connection for torn medical meniscus of the left knee was granted in February 1969.  A 20 percent rating was assigned to the left knee under Diagnostic Code 5257 effective on October 29, 1968.  This rating is protected.  See 38 C.F.R. § 3.951 (2010).

In applying the law to the existing facts, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected left knee disability under Diagnostic Code 5257.  

A disability evaluation in excess of 20 percent is not warranted under Diagnostic Code 5257.  There is no objective evidence of severe lateral instability or recurrent subluxation of the left knee.  See the VA examination reports dated in April 2005 and November 2008.  The April 2005 and November 2008 VA examination reports show that the examiner stated that there was no evidence of subluxation of the lateral patella or subluxation or lateral instability of the left knee.  

Thus, a rating in excess of 20 percent for the left knee disability is not warranted under Diagnostic Code 5257.  

The Board has considered the other diagnostic codes pertinent to rating a knee disability.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

The Diagnostic Codes for rating limitation of motion of the knee or leg are Diagnostic Codes 5260 and 5261.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The medical evidence shows that, on VA examination in April 2005, the examiner noted that there was an additional limitation of motion by 5 to 10 degrees on repetition due to pain.  When this additional limitation of motion is considered, the criteria for a rating in excess of 20 percent is still not met.  

The examiner opined that during flare-ups and repetitive use, there is only a mild increase in painful motion and fatigability without incoordination, instability, or significant limited functional ability which would be portrayed in an addition of 5-10 degrees of loss of flexion.   

The November 2008 VA examination report indicates that there was no deformity, giving way, instability, weakness, or locking.  It was noted that the severity of the flare-ups was moderate.  

The Veteran reported that every couple of months, he had a flare-up of increased knee pain.  During those times, he took aspirin and would elevate his knee.  He was still able to walk without assistance during these times but he tries to avoid walking more than he has to for a day or two.  

During flare-ups, the Veteran was unable to golf or bend his knee as freely as other times and generally, his knee condition bothers him so that he is unable to stand for long periods.  
 
The Board finds that a separate evaluation of 10 percent is warranted under VAOPGCPREC 23-97 for limitation of motion and arthritis in addition to the 20 percent rating assigned under Diagnostic Code 5257.  There is medical evidence of arthritis in the left knee.  See the April 2005 and November 2008 VA examination reports.  

A separate 10 percent evaluation is not warranted under VAOPGCPREC 9-2004 for the limitation of extension of the left knee.  As noted, there is full extension of the left knee.  Thus, the Board concludes that a separate compensable rating is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In view of the Court's holding in Hart, supra, the Board has considered whether the Veteran was entitled to staged ratings for his service-connected left knee disability. 

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue more than reasonably describe the Veteran's disability level and symptomatology.  The criteria for rating knee disabilities rate the disability on functional impairment, loss of motion and painful motion.  

The Veteran's symptoms and manifestations are contemplated in the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

In summary, the Board concludes that a disability rating in excess of 20 percent for the service-connected left knee disability is not assignable on the basis of recurrent subluxation or lateral instability.  

A separate rating of 10 percent for the service-connected left disability on the basis arthritis with a noncompensable limitation of motion is warranted in this case.   


III.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under the former provisions, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."


Analysis

The Veteran asserts that his right knee condition is caused by the service connected left knee disability.  

There is evidence of a current diagnosis of a right knee disability.  VA treatment records dated in September 2008 show a diagnosis of osteoarthritis of the right knee. 

For the Veteran to be successful in this claim, the evidence must show either that it is at least as likely as not that the current right knee disability is related to service or to a disease or injury that occurred in service, or is aggravated by or caused by a service-connected disability. 

There is no evidence of a right knee disability in service.  The service treatment records do not show any evidence of complaints, treatment, or diagnosis of a right  knee disability.  The service examination reports dated in June 1959, May 1962, and July 1963 indicate that examination of the right lower extremity was normal.  A March 1963 service treatment record notes that the Veteran reported falling on both knees, but the rendered treatment was for a left knee disability not a right knee disorder.  

In September 2005, the RO obtained a medical opinion as to whether the right knee disability was caused by the service-connected left knee disability.  The examiner reviewed the April 2005 VA examination report and pertinent medical records.  

The VA examiner opined that there are "no legitimate medical or orthopedic concepts to support the supposition that the right knee disability resulted in or was caused by in any way the service-connected left knee disability."  The examiner indicated that the VA examination dated in April 2005 notes that the Veteran had a normal gait.  

A November 2008 VA examination report notes that the Veteran favored his left knee with a slight limp. 

The Veteran submitted a statement by Dr. F.J.M.  In this statement, dated in October 2004, Dr. F.J.M. stated that the Veteran was on disability for the left knee and in compensation for this injury he believed that it was "strongly probable" that the Veteran had subsequent damage to the right knee.  

Based on this record, the Board finds the evidence to be in relative equipoise in showing the current right knee disability as likely as not was caused by the service-connected left knee disability.  

In resolving all reasonable doubt in the Veteran's favor, service connection on a secondary basis is warranted.  



ORDER

A rating in excess of 20 percent for the service-connected torn medical meniscus of the left knee based on recurrent subluxation and lateral instability is denied.  

A separate rating of 10 percent for the service-connected left knee disability on the basis of arthritis and limitation of motion is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Service connection for a right knee osteoarthritis is granted.  



REMAND

Regarding the claim for service connection for a hip disability, the Board finds that additional development is necessary before a decision can be made on the merits.  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

There is medical evidence of record which indicates that the current hip symptoms may be caused by the service-connected degenerative changes of the lumbar spine.  

A January 2008 medical record from a private orthopedic group indicates that the physician stated that he was not sure in the Veteran's pain in the left hip was from the hip or from the back.  The impression was that of trochanteric bursitis and leg pain question hip versus back.  

An April 2009 VA rheumatology treatment record shows a diagnosis of probable sacroiliac radiculopathy on the left in a patient with severe diffuse idiopathic skeletal hyperostosis.  It was noted that the Veteran had developed severe hip pain.  An MRI was conducted in May 2009 and the impression was advanced degenerative changes to the lumbar spine with severe spinal stenosis at the L4-L5 level.  

This medical information is an indication that the Veteran may have a hip disability that is caused or aggravated by the service-connected lumbar spine disability.  This is sufficient evidence to warrant an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Secondary service connection is granted where a service connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (in effect prior to and from October 10, 2006).  Thus, the Board finds that a medical opinion as to whether the service-connected lumbar spine disability causes or aggravates the hip disability is necessary.  

The record shows that the Veteran receives treatment for the claimed hip disability at the VA medical facility in the VA Boston Healthcare System.  The RO should obtain the VA treatment records for treatment of the hip disability dated from December 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain all records of the Veteran's treatment of the hip disability from the Boston VA healthcare system dated from December 2009.  The Veteran also should be notified that he may submit clinical record and medical evidence in support of his claim.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hip disability.  

The Veteran's VA claims folder must be made available to the examiner for review in   connection with the examination.  

The examiner should report all current diagnoses pertinent to the hip and should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hip disability is due to an event or incident of his period of active service.  

If a hip disability is not diagnosed or detected, the examiner should provide a medical opinion as to the likely cause of the hip pain.  

The examiner also should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hip disability is caused or aggravated by the service-connected degenerative changes of the lumbar spine or the service-connected torn medial meniscus of the left knee.  

The examiner should provide a rationale for the opinions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  Then, following completion of all indicated development, the RO readjudicate the issue of service connection for a hip disability on a direct and secondary basis in light of all the evidence of record.  If any benefits sought on appeal is not granted, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


